NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SATVIR SINGH,                                   No.    18-71912

                Petitioner,                     Agency No. A208-383-161

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 6, 2020**
                                 Seattle, Washington

Before: IKUTA and R. NELSON, Circuit Judges, and OLIVER,*** District Judge.

      Satvir Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’s (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Solomon Oliver, Jr., United States District Judge for
the Northern District of Ohio, sitting by designation.
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo,

except to the extent that the BIA’s interpretation of governing statutes and

regulations deserves deference, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.

2008), and we review the agency’s factual findings for substantial evidence,

Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019).

      The BIA did not err in declining to consider Singh’s arguments regarding

membership in two proposed particular social groups that he raised for the first

time on appeal before the BIA. See Honcharov v. Barr, 924 F.3d 1293, 1297 (9th

Cir. 2019); In re W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 190–91 (B.I.A. 2018).

      Further, to the extent Singh did raise a proposed particular social group

before the IJ, the BIA did not err in determining that it was not cognizable. See In

re A-B-, 27 I. & N. Dec. 316, 334 (A.G. 2018) (a particular social group is not

cognizable unless it exists independently of the harm asserted); In re M-E-V-G-, 26

I. & N. Dec. 227, 241 (B.I.A. 2014) (“landowners” is not a cognizable particular

social group unless the society shares a common understanding of landownership

and considers landowners to be a discrete, distinct group).

      Substantial evidence supports the agency’s determination that the harm

Singh suffered resulted from an intrafamily dispute rather than persecution based

on a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 739 (9th Cir.


                                          2
2009) (“[T]he term ‘on account of’ in [8 U.S.C.] § 1101(a)(42)(A) requires an

asylum applicant to prove that she was persecuted ‘because of’ a protected

ground.”); Molina-Morales v. I.N.S., 237 F.3d 1048, 1052 (9th Cir. 2001) (personal

vendetta does not constitute a protected ground).

      Accordingly, Singh’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to show that it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if returned to India. See

Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010). Singh failed to show that

the past harm he experienced rose to the level of torture, and the agency reasonably

concluded that Singh could safely relocate internally within India after considering

his individualized situation. See id.; Singh v. Whitaker, 914 F.3d 654, 661, 663 (9th

Cir. 2019).

      Accordingly, Singh’s CAT claim also fails.

      PETITION FOR REVIEW DENIED.




                                          3